Citation Nr: 0124026	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  99-25 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disease, secondary to hypertension.

2.  Entitlement to a disability evaluation in excess of 10 
percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
February 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Cleveland, Ohio, Regional Office (RO), dated in 
August 1999 and December 1999.

A Travel Board Hearing was held on June 5, 2001, in 
Cleveland, Ohio, before the undersigned, who is a Member of 
the Board and has been designated by the Chairman to conduct 
that hearing.  A transcript of the hearing is of record.


REMAND

The veteran contends that he is entitled to be service-
connected for a cardiovascular disease, which he believes is 
secondary to his service-connected hypertension.  He also 
contends that his service-connected hypertension should be 
rated higher than 10 percent disabling.  After a review of 
the evidentiary record, the Board is of the opinion that 
additional development is necessary at this time.

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (currently codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2001)).  The VCAA applies 
to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date, such as the claim hereby on appeal.  See VCAA § 7(a), 
reprinted in 38 U.S.C.A. § 5107 (West Supp 2001) (Historical 
and Statutory Notes, Effective and Applicability Provisions); 
VAOPGCPREC 11-2000, 66 Fed. Reg. 33,311 (2001).

Under the VCAA, VA is required to make reasonable efforts to 
assist a claimant in obtaining evidence to substantiate his 
or her claim for VA benefits, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2001).  As 
part of the assistance required by the new law, VA is 
required to make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies to VA and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b) (West Supp. 2001).  In addition, in 
the context of a claim for disability compensation, VA must 
provide the claimant with a medical examination and/or 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001).

On August 29, 2001, VA adopted regulations under title 38 of 
the Code of Federal Regulations, essentially implementing the 
provisions of the VCAA, which were made effective from the 
date of the enactment of the VCAA, November 9, 2000, and are, 
therefore, also applicable to the claims hereby under review.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).

Several factors lead the Board to believe that this case 
should be remanded at this time.

First, the claims on appeal have yet to be considered under 
the above cited amended statutes and regulations.  Therefore, 
the veteran's application must be returned to the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Second, the following pertinent evidence, which has been 
adequately identified, needs to be associated with the claims 
file:  (1) records reflecting emergency medical treatment for 
a myocardial infarction at the Adena Regional Medical Center 
in Chillicothe, Ohio, in June 1999; (2) records reflecting 
outpatient medical treatment furnished at the Chillicothe, 
Ohio, VA Medical Center between July 1999 and the present 
time, to include those reflecting a medical consultation in 
January 2001; and (3) records reflecting medical treatment 
furnished to the veteran by his private family physician, a 
"Dr. Stephen Rhinehart."  Also, it is noted that the 
veteran has indicated that VA reimbursed him for the cost of 
the private emergency medical treatment that he received in 
June 1999, which he believes means an acknowledgment by VA 
that his myocardial infarction, and the underlying 
cardiovascular disease that caused it, are service-connected.  
Therefore, the veteran's Veterans Health Administration (VHA) 
folder, which should reflect this reported action by the VA, 
should be secured and associated with the claims file.  See 
38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2001).  See also 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.159(c)).

Third, VA's re-defined duty to assist also makes it necessary 
that the veteran be examined by VA, in order to obtain a 
medical opinion regarding the etiology of the veteran's 
cardiovascular disability, and also to clarify the current 
severity of his service-connected hypertension.  See 
38 U.S.C.A. § 5103A(d) (West Supp. 2001); and 38 C.F.R. 
§§ 4.10, 4.16 (2000).  See also 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.159(c)(4)).

In view of all of the above, this case is remanded for the 
following additional action and/or development:

1.  The RO should ask the veteran to 
either provide copies of the records 
reflecting medical treatment by Dr. 
Stephen Rhinehart for any cardiovascular 
disease, to include hypertension, or to 
provide the complete address of said 
physician, and the dates of treatment, 
with a properly completed form 
authorizing the RO to secure this 
evidence on his behalf.  The RO should 
then take appropriate action to secure 
and associate with the claims file all 
this evidence.

2.  The RO should also secure, and 
associate with the claims file, copies of 
records reflecting any medical treatment 
received at the Chillicothe, Ohio, VA 
Medical Center since July 1999, to 
include those records reflecting a 
January 2001 medical consultation to 
which the veteran made reference at the 
June 2001 Travel Board Hearing.

3.  The RO should also secure, and 
associate with the claims file, the 
veteran's VHA folder.

4.  All attempts to obtain records from 
all indicated sources which are 
ultimately not obtained should be fully 
documented in the file.  Also, in 
accordance with the VCAA, § 5103A(b)(2), 
and its implementing regulation, 
38 C.F.R. § 3.159(a)-(f), the RO should 
notify the veteran, in writing, of the 
records that it was unable to obtain, if 
any, briefly explain the efforts made to 
obtain such records, and describe any 
further action that the RO will take to 
obtain such records.

5.  After any evidence obtained pursuant 
to the above actions has been associated 
with the claims file, and the veteran has 
been advised of any evidence still 
missing and of any additional action that 
will be taken by the RO, the veteran 
should be scheduled for a VA 
cardiovascular medical examination.  The 
claims folder must be reviewed by the 
examiner prior to the examination, and 
the examiner should specifically note in 
the report that the record has been 
reviewed. 

After reviewing the pertinent evidence in 
the file, the examiner should be asked to 
order any necessary studies and/or tests, 
examine the veteran, and render a medical 
examination report that should include 
the following information:

A.  At least three separate blood 
pressure readings.

B.  A statement as to what is the 
appropriate cardiovascular 
diagnosis, or diagnoses, in the 
present case and, for each such 
diagnosed cardiovascular disease, 
the examiner's opinion as to whether 
it is more likely, less likely, or 
as likely as not that that 
disability is etiologically related 
to service and/or to the service-
connected hypertension.

The examiner should also be asked to 
report all findings, and the basis for 
his or her opinions and conclusions, in 
as much detail as possible in the medical 
examination report.

6.  Once all the above development has 
been accomplished, the RO should review 
the claims file and ensure that all 
notification and development action 
required by the VCAA and its 
implementing regulations has been 
completed.

7.  After all required notification and 
development have been completed, the RO 
should take adjudicatory action on the 
veteran's claims for service connection 
and an increased rating.

8.  If, upon re-adjudication, either of 
the benefits sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the 
appealed claims for benefits, to include 
a summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2000).

The veteran is further advised that he has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




